         Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 1 of 13



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


TERRENCE NICHOLS                 :
    Plaintiff                    : Civil Action No.
                                 :
      v.                         :
ABDOLREZA HAJIR                  :
IHSAN FARMS, LLC                 : Jury Trial Demanded
PRINCESS ANNE ENTERPRISES        :
HALAL FOOD COUNCIL, individually :
And jointly                      :
      Defendants                 :



                                     CIVIL COMPLAINT

       Plaintiff, Terrence Nichols, by and through his undersigned counsel, Robin J. Gray, Esq.

respectfully brings this cause of action against Defendants Abdolreza Hajir, Ihsan Farms, LLC,

and Princess Anne Enterprises, LLC for breach of contract, unjust enrichment, specific

performance and fraud, as follows:

PARTIES

       1. Plaintiff, Terrence Nichols, (hereinafter referred to as “Mr. Nichols”) is an adult

           individual who resides at 2556 Andrews Lake Road, Felton, Delaware 19943.

       2. Defendant, Abdolreza Hajir (“Mr. Hajir”), is an adult individual residing at 1313

           Taney Avenue, Salisbury, MD 21801, with offices located at 30931 Park Drive,

           Princess Anne, MD. Mr. Hajir is the co-partner (or former partner) of Mr. Nichols,

           and the manager and registered agent of Defendants Ihsan Farms, LLC, Halal Food

           Council, Inc. and Princess Anne Enterprises, LLC.

       3. Defendant Halal Food Council, USA, Inc. (“HFC”) is a corporation organized in the

           State of Maryland, with a principal office location at 1313 Taney Avenue, Salisbury,
         Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 2 of 13



           Maryland 21801, and a business location at 11738 Somerset Avenue, Princess Anne,

           Maryland 21953.

       4. Defendant Ihsan Farms, LLC is a limited liability corporation organized in the State

           of Maryland, with a principal office location of 30931 Park Drive, Princess Anne,

           Maryland 21853.

       5. Defendant Princess Anne Enterprises, LLC is a limited liability corporation organized

           in the State of Maryland, with a principal office location of 1313 Taney Avenue,

           Salisbury, Maryland 21801 and a business location at 30931 Park Drive, Princess

           Anne, Maryland 21853. On information and belief, PAE is the successor-in-interest

           to HFC’s interest in Ihsan Farms, LLC.

       6. On or about June 27, 2018 Princess Anne Enterprises registered the trade name

           “Ihsan Farms” (“Ihsan Trade Name”) with the State of Maryland, using a business

           address of 30931 Park Drive, Princess Anne, MD 21853. On information and belief,

           Mr. Hajir and PAE adopted this trade name surreptitiously to blur the distinction

           between their own operations and those of Ihsan Farms, LLC, a distinct corporate

           entity.

       7. Princess Anne Enterprises, LLC currently conducts business under the Ihsan Trade

           Name.

JURISDICTION

       This Court has original and exclusive jurisdiction over this action pursuant to 28

U.S.C. 1332 (c). The United States District Court for the District of Maryland is the district in

which the cause of action arose and is pending, and thus, is the proper venue for this action.
     Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 3 of 13



BACKGROUND

   1. On or about November 1, 2007 Nichols and Hajir began to discuss and explore the

      possibility of forming a partnership to build a small hand slaughter Halal Processing

      Plant in Maryland.

   2. Both Nichols and Hajir had experience in the food processing business and believed

      that a Halal processing plant was needed to provide poultry products in conformance

      with the standards of the Muslim community.

   3. Halal poultry is slaughtered and prepared through a special process, knowns as

      Zabiha, that meets strict religious and dietary requirements of the Muslim community.

   4. On or about December 2007. Nichols contacted Brad Dunn, a friend working at

      Cagle’s Poultry Company about creating a Halal brand product.

   5. Mr. Dunn sent an email back on December 7, 2007, addressed to both Nichols and

      Hajir acknowledging the inquiry about assistance with the Halal processing plant (See

      12/07/2007 email attached as Exhibit “A”).

   6. On or about January 2008, Nichols and Hajir created a Business Plan for “Tauherr”

      Poultry Farms. The name was eventually changed to Ishan Farms, LLC.

   7. In the January 2008 business plan, both Nichols and Hajir are named as co-partners of

      the business. (See January 2008 business plan attached hereto as Exhibit “B”).

   8. It was agreed between Hajir and Nichols that Hajir would be a 60% partner and

      Nichols would be a 40% partner.

   9. Hajir’s responsibility as a 60% partner was to be the managing director and was to

      secure financing for the project as well as well as to assist in managing the facility

      since Hajir had previous poultry finance experience at Perdue Farms and Allen
  Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 4 of 13



   Family Foods. Hajir also had over 20 years of Halal food coordinating activities

   domestically and internationally.

10. Nichols responsibility as a 40% partner was that as Director of Operations. Nichols

   also performed most of the leg work in meeting with county and town officials to

   obtain the necessary approvals due to Nichols experience in administration at Conagra

   Co. and Allen Family Foods as Director of Operations.

11. The business projections in accordance with the January 2008 business plan included

   the creation of 25 employment positions and to target the Muslim Population in the

   Northeast, including New York, New Jersey and Massachusetts as well as the Great

   Lake Region, West Coast, Mid-Atlantic Region including Maryland, Virginia,

   Delaware and North Carolina and the South East Region including Florida, Georgia,

   Texas and Alabama.

12. Halal poultry is slaughtered and prepared through a special process, knowns as

   Zabiha, that meets strict religious and dietary requirements of the Muslim community.

13. On June 20, 2009, Nichols and Hajir met with Danny Thompson, who is the

   Executive Director of the Somerset County Economic Development to discuss the

   Halal Poultry Project and purchase of property in the Princess Anne Business Park.

14. On or about September 17, 2010, Nichols located property within the Princess Anne

   Business Park and negotiated the purchase price of the property on which the plant

   would be constructed.

15. On or about July 13, 2011, Hajir sent out an email to a potential financer about the

   poultry project and included Nichols on the email, which included four articles
  Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 5 of 13



   published about the project which recognized Nichols as one of the owners of the

   poultry project.

16. On or about August 16, 2011, Nichols brought in the president of Draper Equipment

   Production and Services to take the lead in plant design and to supply the plant

   equipment.

17. Between 2011 and 2013, and thereafter, Nichols and Hajir were continuing to secure

   financing for the poultry plant.

18. On September 7, 2012, Clean Water Technology sent a letter on behalf of Tauherr

   Poultry (now Ishan Poultry) naming Hajir and Nichols as owners of the plant and to

   request an allocation of 12,500 gallons of water from the Princess Anne Industrial

   Park for the plant’s operation. (See letter dated September 7, 2012 attached hereto as

   Exhibit “C”).

19. On or about June 20, 2013, Hajir and Nichols met with architects, engineers and

   surveyors, Davis, Bowden and Friedel to design the blueprints for the plant.

20. On or about September 29, 2014, Nichols negotiated the purchase of a DAF water

   unit with Ed Foley of DAF Environmental, LLC.

21. On or about November 4, 2015, Nichols worked with the Herema Company to

   purchase a red water chilling system.

22. On or about November 24, 2015, Nichols met with First State Packaging, Inc. to

   purchase box machines.

23. On or about January 6, 2016, Nichols filled out the USDA grant of inspection permit

   as one of the partners of the business.
  Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 6 of 13



24. On or about January 11, 2016, Nichols sent Hajir the agreement Nichols negotiated

   with Eastern Lift Truck to purchase a forklift for the plant.

25. On or about May 23, 2016, both Nichols and Hajir met with Zachery Saletan to

   supply the live chickens for the plant.

26. On or about July 16, 2016, Nichols’ son, who is a graphic designer. Designed the

   product labels for the plant and emailed the designs to both Nichols and Hajir.

27. On or about October 13, 2016, Nichols completed the HAACP plan for the USDA

   with their consultant, Earl Nichols.

28. On or about October 31, 2016, Nichols set up an account with Interstate Container to

   purchase self-locking boxes and lids.

29. On or about mid-November 2016, Nichols and Hajir had a successful test run at the

   plant and Nichols received a congratulatory letter from Zachary Saletan.

30. The poultry plant started operations on or about December 2016, after securing

   substantial financing from HalalUSA, LLC (“HUSA”).

31. Hajir connected with HUSA through the Muslim community to invest in the poultry

   plant. HUSA also brought their customer base to the plant to begin initial sales of the

   poultry product.

32. Nichols worked closely with HUSA to provide the poultry product to the needs to

   HUSA’s customers.

33. After the plant began operations, Hajir’s business practices and recognition of Nichols

   as a business partner began to change.

34. Hajir would have outbursts toward Nichols about how Nichols was running the

   business.
  Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 7 of 13



35. Hajir would then apologize and assure Nichols that he was still part of the company.

36. As the business was starting to make money after Hajir started to secure additional

   capital from HUSA, Hajir continued to be more hostile toward Nichols.

37. During this time in 2017, it is believed that Hajir was trying to expand the business by

   purchasing additional poultry facilities without Nichols knowledge, in order to try to

   expand the business.

38. Hajir was engaging in a course of conduct designed to keep Nichols from benefiting

   from his years of work in helping to bring the Poultry plant to fruition and to assist in

   making the company profitable.

39. Hajir was entering into business relationships and adding partners without discussing

   his intentions with Hajir.

40. Nichols did not collect any money during all of the years he spent negotiating and

   procuring all of the necessary contracts, property purchases, etc. so that the poultry

   plant could be operational and could start to earn money and make a profit, for which

   Nichols was to receive forty (40) percent.

41. On or about November 20, 2017, Nichols was present at Ishan Poultry as the Director

   of Operations.

42. On or about November 20, 2017, Hajir had an explosive outburst directed at Nichols

   in front of the plant’s employees. Although Hajir had several outbursts against

   Nichols, this was the worst and Nichols decided, the last outburst he would tolerate.

43. Nichols then removed himself from the property so that there would not be any

   further similar occurrences.
  Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 8 of 13



44. Hajir thereafter contact Nichols and apologized for his outburst and assured Nichols

   that Nichols was still part of the company.

45. Since Nichols’ physical departure from the poultry plant, Hajir has been operating and

   producing poultry products and making a profit.

46. However, although the poultry plant is making a profit, Nichols has not been paid his

   forty (40%) of the profits since 2017.

47. Nichols has requested an accounting of the company’s financials to ascertain the

   money due and owing to Nichols as a partner in the poultry plant. Hajir has refused

   to provide the requested accounting.

48. On or about July 1, 2020, Nichols requested a letter be sent to Princess Anne

   Enterprises, LLC, of which Hajir is the owner, requesting an accounting and

   requesting payment representing his 40% share on the company.

49. According to Hajir, Nichols is still part of the Ishan Poultry and there has been no

   dissolution of the partnership, thus Nichols is entitled to 40% of the gross profits of

   Ishan Poultry from the date the plant began operations to the present.

50. Hajir, through counsel, responded that Hajir had no relationship with Princess Anne

   Enterprises other than as an employee and that Nichols misappropriated trade secrets

   and confidential proprietary information of Princess Anne Enterprises, LLC when he

   left to pursue another business venture.

51. The letter dated July 1, 2020 is full of lies and demonstrates the intent of Hajir in his

   constant refusal to admit there was a partnership and that Nichols is due money as a

   40% owner of Ishan Poultry.
         Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 9 of 13



                                         COUNT I
                        BREACH OF CONTRACT AGAINST ALL DEFENDANTS

       52. Plaintiff Terrence Nichols hereby incorporates paragraphs 1 through 48 as if fully set

           forth at length herein.

       53. Nichols and Hajir formed a partnership in accordance with the Maryland Revised

           Uniform Partnership Act Section 9A-101, et seq., specifically Section 9A-202, which

           provides for the enforceability of both written and oral contracts.

       54. Hajir formed the LLC’s of Ishan Farms, Halal Food Council and Princess Anne

           Enterprises as the sole registered agent of all entities and all of which Nichols was a

           forty (40) percent co-owner by virtue of his oral partnership agreement with Hajir.

       55. Nichols, in his role as owner/partner, entered into contracts, negotiated property

           agreements and purchase prices for property, etc. which bound Hajir and the other

           Defendants to the contracts and without which Defendants would not be able to

           conduct business.

       56. Hajir and the other Defendants failure to compensate Nichols as owner/partner and

           failure to provide an accounting breaches the contract between Nichols and Hajir and

           the other Defendants.

       57. As a consequence of these breaches, Nichols has been severely harmed in an amount

           to be proved at trial.

       WHEREFORE, Plaintiff Terrence Nichols seeks judgment against Defendants under

Count 1 for the following relief:

       A. Compensatory damages in excess of $175,000.00

       B. Costs, attorneys’ fees and post judgment interest; and

       C. Such other and further relief as this Court deems proper.
        Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 10 of 13



                                            COUNT II
                                       UNJUST ENRICHMENT

       58. Plaintiff, Terrence Nichols, hereby incorporates paragraphs 1 through 54 as if fully set

           forth at length herein.

       59. Nichols conferred a benefit upon Hajir and the other Defendants by investing his time

           and energy as an owner/partner of Ishan Poultry and Princess Anne Enterprises to

           procure all necessary contracts, licenses, and equipment in order for the poultry plant

           to start operations.

       60. Hajir and the other Defendants are only able to operate the plant and financially

           benefit from the continuing to operation of the poultry plant because of Nichols’

           years of work as described above.

       61. Defendants knew and appreciated that they have benefitted from Nichols sweat equity

           and personal hands on investment to start the poultry plant.

       62. Retention of all of the profits from the operation of the poultry plant would be unjust

           and inequitable without payment to Plaintiff of his forty (40) percent share as per the

           partnership agreement.

       WHEREFORE, Plaintiff Terrence Nichols seeks judgment against Defendants under

Count 1 for the following relief:

       A. Compensatory damages in excess of $175,000.00

       B. Costs, attorneys’ fees and post judgment interest; and

       C. Such other and further relief as this Court deems proper.
         Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 11 of 13



                                             COUNT III
                                      SPECIFIC PERFORMANCE

       63. Plaintiff Terrence Nichols hereby incorporates paragraphs 1 through 59 as if fully set

           forth at length herein.

       64. The parties properly entered into an oral partnership agreement whereby Hajir is to

           receive sixty (60) percent of the gross profits and Nichols is to forty (40) percent of

           the gross profits.

       65. Defendants have reneged on the partnership agreement and refused to abide by the

           terms of the agreement.

       66. At all times relevant hereto, Nichols was ready, willing and able to abide and did

           abide by his obligations as an owner/partner of Defendants.

       67. Therefore, Nichols seeks an order that Defendants must:

               a. Provide Nichols a full and complete accounting of all financial matters related

                   to Ihsan Farms, LLC.

               b. Allocating the income and profits from Ihsan Farms, LLC to Nichols as per

                   the partnership agreement.

               c. Reimbursing Nichols for all profits and income to which Nichols is entitled

                   under the partnership agreement.

               d. Providing full information on the business of Ihsan Farms, LLC and

               e. Providing full information regarding all business conducted under the Ihsan

                   Trade Name.

       WHEREFORE, Plaintiff Terrence Nichols seeks judgment against Defendants under

Count III for the following relief:

               A. A Court order requiring Defendants to provide the relief requested above;
 Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 12 of 13



        B. Costs, attorneys’ fees and post judgment interest; and

        C. Such other and further relief as this Court deems proper.



                                    COUNT IV
                                     FRAUD

68. Plaintiff Terrence Williams hereby incorporates paragraphs 1 through 66 as if fully set

   forth at length below.

69. The Defendants maliciously, intentionally and willfully mispresented that Nichols

   was a forty (40) percent partner and that Defendants would pay Nichols forty (40)

   percent of the gross profits from the operation of the poultry plant.

70. Nichols and Defendants stand in a fiduciary relationship to each other and to the

   partnership. The fiduciary duties owed by a partner are codified in the Uniform

   Partnership Act found in the Maryland Corporations and Association Article § 9A-

   404 and are limited to the duties of loyalty and care as set forth in the sub-sections.

71. A partner’s duty of loyalty is comprised of three subsections: 1) the duty to account,

   2) the duty to refrain from dealing adversely with the partnership and 3) the duty to

   refrain from competing with the partnership.

72. The duty to account requires the partner to account for all property, profit or benefit

   derived by him in the conduct and winding up of the partnership business, or that was

   derived from any use by him of the partnership property, including the appropriation

   of a partnership opportunity.

73. The duty to refrain from dealing adversely with the partnership applies strictly to the

   conduct of the business or in winding up the business.
        Case 1:20-cv-03176-CCB Document 1 Filed 11/02/20 Page 13 of 13



       74. Defendants have a fiduciary duty to Nichols and a duty of good faith and fair dealing

           under the partnership agreement, which Defendants have breached.

       75. Defendant intended for Nichols to rely and Nichols reasonably relied on the

           Defendants’ fraudulent misrepresentations that Nichols was an owner/partner and

           would receive forty (40) percent of the gross profits of Ishan Poultry.

       76. Defendants’ actions were taken with malice, fraud, and oppression, thus justifying an

           award of exemplary and punitive damages.

       77. As a direct and proximate result of Defendants’ fraudulent actions, Nichols has

           suffered financial damages and seeks compensatory and punitive damages according

           to proof as well as attorney’s fees.

       WHEREFORE, Plaintiff Terrence Nichols seeks judgment against Defendants under

Count 1 for the following relief:

       A. Compensatory damages in excess of $175,000.00

       B. Costs, attorneys’ fees and post judgment interest; and

       C. Such other and further relief as this Court deems proper.

                                      Respectfully submitted,


                                      /s/ Robin J. Gray
                                      _________________________
                                      Robin J. Gray, Esq.
                                      PO Box 6874
                                      Wyomissing, PA 19610
                                      (484) 769-5855
                                      robin@robinjgraylaw.com
